14‐2192‐cr                                                               
     United States v. Reyes 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
      
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 6th day of October, two thousand sixteen. 
 4                                                                                                     
 5           PRESENT:  PIERRE N. LEVAL, 
 6                            RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                            EDWARD R. KORMAN,   
 9                                    District Judge.* 
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           UNITED STATES OF AMERICA, 
12                                             Appellee, 
13                                     
14                                    v.                                              No. 14‐2192‐cr 
15                                                                                       
16           MIGUEL REYES, AKA JOSE CONTRERAS,         
17                                             Defendant‐Appellant.   
18   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
19    


     * Judge Edward R. Korman, of the United States District Court for the Eastern 
     District of New York, sitting by designation.   
      
                                                     1
 1         FOR DEFENDANT‐APPELLANT:                 STEVEN Y. YUROWITZ, ESQ., Newman 
 2                                                  & Greenberg LLP, New York, NY. 
 3          
 4         FOR APPELLEE:                            RAJIT S. DOSANJH, Assistant United 
 5                                                  States Attorney (Wayne A. Myers, 
 6                                                  Assistant United States Attorney, on 
 7                                                  the brief), for Richard S. Hartunian, 
 8                                                  United States Attorney for the 
 9                                                  Northern District of New York,   
10                                                  Syracuse, NY.   
11          
12         Appeal from a judgment of the United States District Court for the 

13   Northern District of New York (Thomas J. McAvoy, Judge). 

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED. 

16         Defendant‐appellant Miguel Reyes appeals from a judgment of the United 

17   States District Court for the Northern District of New York (McAvoy, J.) 

18   convicting him of conspiracy to distribute and to possess with intent to distribute 

19   cocaine in violation of 21 U.S.C. § 846.    On appeal, Reyes argues principally that 

20   trial counsel was ineffective, that he was denied his Sixth Amendment right to a 

21   speedy trial, and that his constitutional right to due process of law was violated 

22   when he was required to stand trial in leg restraints.    Because Reyes did not raise 

23   any of these arguments before the District Court, we review for plain error.   

24   United States v. Cassesse, 685 F.3d 186, 188 (2d Cir. 2012).    We assume the 

                                                2
 1   parties’ familiarity with the facts and record of the prior proceedings, to which we 

 2   refer only as necessary to explain our decision to affirm.   

 3         Reyes contends that counsel was ineffective in failing to (1) raise before the 

 4   District Court the speedy trial claim involving a nine‐and‐a‐half‐year delay 

 5   between indictment and trial; (2) object to the use of leg restraints throughout 

 6   trial; and (3) question the Government’s chief witness, federal agent Charles 

 7   Callioras, about his grand jury testimony that record checks indicated that 

 8   “Miguel Reyes” was an alias for “Jose Contreras.”    Reyes separately argues that 

 9   the delay before trial violated his constitutional right to a speedy trial and that the 

10   use of leg restraints during his trial deprived him of his due process rights.    Both 

11   arguments are closely tied to Reyes’s claim of ineffective assistance of counsel.1   

12   Because “the record on appeal does not include the facts necessary to adjudicate” 


     1
      As to the second argument, we note, parenthetically, that the District Court erred 
     when it failed to explicitly find that leg restraints were “a necessary last resort.”   
     United States v. Haynes, 729 F.3d 178, 190 (2d Cir. 2013).    After oral argument, in 
     response to our request, the United States Attorney’s Office for the Northern 
     District of New York advised us that over the last three years approximately one 
     third of incarcerated defendants have been placed in shackles during trial.    This 
     appears to us to be a strikingly high number.    We reiterate our holding in 
     Haynes that shackling is appropriate only as “a necessary last resort.”    And so 
     that the record is clear on appellate review, a trial judge who orders a defendant 
     shackled should also make an express finding as to whether, in light of any 
     precautions taken, the shackling was visible to the jury.   
                                                3
 1   these arguments or the ineffective assistance of counsel claims, United States v. 

 2   Oladimeji, 463 F.3d 152, 154 (2d Cir. 2006), we decline to consider them on direct 

 3   appeal.    Reyes may raise these arguments and claims in a petition for habeas 

 4   corpus under 28 U.S.C. § 2255.    Id. at 154; see Massaro v. United States, 538 U.S. 

 5   500, 504 (2003).     

 6          But there is a sufficient record for us to reject the argument that the 

 7   Government constructively amended the indictment by failing to establish at trial 

 8   that Reyes used the aliases “Jose Contreras” and “Miguel Contreras,” as the 

 9   indictment indicated.    In this case, the aliases listed on the indictment did not 

10   “modify” an “essential element” of the crime charged – conspiracy to distribute 

11   and to possess with intent to distribute cocaine.    See United States v. D’Amelio, 

12   683 F.3d 412, 416 (2d Cir. 2012).    And there is no question that the evidence 

13   submitted to the grand jury, including the testimony of Callioras, established that 

14   Reyes was the person the grand jury intended to indict.     

15          Finally, Reyes argues that the District Court erred by improperly 

16   instructing the jury that he was associated with an individual who had been 

17   recorded on telephone calls with an undercover agent discussing a proposed 

18   purchase of cocaine.    In explaining to the jury that such records were lawfully 

                                                4
 1   obtained and could be used as evidence, the District Court described them as 

 2   “recordings of the telephone calls with an associate of the defendant.”    App’x at 

 3   90.    Reyes’s argument on appeal is not without force because his defense was to 

 4   deny his association with that person and to assert the Government had 

 5   prosecuted the wrong man.    Nevertheless, Reyes has not shown that he suffered 

 6   “ensuing prejudice” as a result of the instruction, United States v. Quinones, 511 

 7   F.3d 289, 313 (2d Cir. 2007), or that he can satisfy the plain error standard.    Reyes 

 8   vigorously challenged the Government’s identification witness on 

 9   cross‐examination.    Furthermore, the District Court’s jury instructions specified 

10   that “[o]ne of the issues in this case is the identification of the defendant as a 

11   person who committed the crime charged” in the indictment, and gave fulsome 

12   instructions on considerations concerning witness identification testimony and 

13   the requirement that the jury determine identity beyond a reasonable doubt.   

14   App’x at 94‐95.    The District Court warned the jury not to draw any inference “as 

15   to what verdict I think you should render.”    App’x at 88.    In addition, Reyes 

16   made no objection when the District Court proposed to give this instruction and 

17   invited counsel’s comment.    The jury would not have understood the District 

18   Court’s instructions, taken as a whole, to mean that Reyes was in fact an associate 

                                                5
 1   of the person discussing a drug transaction on the recorded telephone calls.    We 

 2   therefore conclude that the challenged jury instruction was an “isolated 

 3   statement[] taken from the charge, seemingly prejudicial on [its] face, [that is] not 

 4   so when viewed in the context of the entire record of the trial.”    United States v. 

 5   Scarpa, 913 F.2d 993, 1018 (2d Cir. 1990) (quotation marks omitted).     

 6         We have considered all of Reyes’s remaining arguments and conclude that 

 7   they are without merit.    Accordingly, the judgment of the District Court is 

 8   AFFIRMED.   

 9                                          FOR THE COURT: 
10                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               6